
	
		III
		110th CONGRESS
		2d Session
		S. RES. 561
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Mr. Allard (for himself,
			 Mr. Salazar, Mr. Bennett, Mr.
			 Crapo, Mr. Hagel, and
			 Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  North American Aerospace Defense Command.
	
	
		Whereas, on May 12, 1958, the United States and Canada
			 signed an official agreement creating the bi-national North American Aerospace
			 Defense Command (NORAD) and formally acknowledged their mutual commitment to
			 defending their citizens from air attacks;
		Whereas 2008 marks the 50th anniversary of the creation of
			 the North American Aerospace Defense Command and the outstanding efforts of
			 American and Canadian service men and women defending North America;
		Whereas the North American Aerospace Defense Command is a
			 unique and fully integrated bi-national United States and Canadian
			 command;
		Whereas the North American Aerospace Defense Command is
			 headquartered at Peterson Air Force Base in Colorado Springs, Colorado, and
			 administered by the United States Air Force, with 3 subordinate regional
			 centers located at Elmendorf Air Force Base, Alaska, Tyndall Air Force Base,
			 Florida, and Canadian Forces Base, Winnipeg, Manitoba;
		Whereas the mission of the North American Aerospace
			 Defense Command is to prevent air attacks against North America,
			 safeguard the sovereign airspaces of the United States and Canada by responding
			 to unknown, unwanted, and unauthorized air activity approaching and operating
			 within those airspaces, and provide aerospace and maritime warning for North
			 America;
		Whereas, through joint support arrangements with other
			 commands, the North American Aerospace Defense Command, including United States
			 Strategic Command at Offutt Air Force Base, Nebraska, detects, validates, and
			 warns of attacks against North America whether by aircraft, missile, or space
			 vehicle;
		Whereas the North American Aerospace Defense Command and
			 United States Northern Command (USNORTHCOM) joint command center serves as a
			 central collection and coordination site for a worldwide system of sensors
			 designed to provide the commander and the governments of Canada and the United
			 States with an accurate picture of any aerospace threat;
		Whereas the commander of the North American Aerospace
			 Defense Command provides integrated tactical warning and attack assessments to
			 the governments of the United States and Canada;
		Whereas the North American Aerospace Defense Command uses
			 a network of satellites, ground-based and airborne radar, fighters and
			 helicopters, and ground-based air defense systems to detect, intercept, and, if
			 necessary, engage any air-breathing threats to North America;
		Whereas North American Aerospace Defense Command assists
			 in the detection and monitoring of aircraft suspected of illegal drug
			 trafficking;
		Whereas the Alaskan NORAD Region located at Elmendorf Air
			 Force Base is supported by both the Eleventh Air Force and Air National Guard
			 units;
		Whereas the May 2006 North American Aerospace Defense
			 Command Agreement renewal added a maritime warning mission to its slate of
			 responsibilities, which entails a shared awareness and understanding of the
			 ongoing activities conducted in United States and Canadian maritime approaches,
			 maritime areas, and inland waterways;
		Whereas the horrific events of September 11, 2001,
			 demonstrated the North American Aerospace Defense Command’s continued relevance
			 to North American security;
		Whereas, since 2001, the Continental NORAD region, which
			 is divided into 2 defense sectors—the Western Defense Sector, with its
			 headquarters located at McChord Air Force Base, Washington, and the Eastern
			 Defense Sector, with its headquarters located at Rome, New York—has been the
			 lead agency for Operation Noble Eagle, an ongoing mission to protect the
			 continental United States from further airborne aggression from inside and
			 outside of America’s borders;
		Whereas, in the spring of 2003, North American Aerospace
			 Defense Command fighters based at Tyndall Air Force Base, Florida, intercepted
			 2 hijacked aircraft that originated in Cuba and escorted them to Key West,
			 Florida;
		Whereas the continued service with valor and honor of
			 American and Canadian men and women serving at the North American Aerospace
			 Defense Command is central to North America’s ability to confront and
			 successfully defeat threats of the 21st century; and
		Whereas the continuation of the longstanding and
			 successful relationship between the United States and Canada through the North
			 American Aerospace Defense Command is paramount to the future security of the
			 people of the United States and Canada: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 contributions made by the North American Aerospace Defense Command to the
			 security of North America; and
			(2)commemorates 50
			 years of excellence and distinctive service to the United States and
			 Canada.
			
